FUNK, P. J.
Epitomized Opinion
This was an action to have the court to constru the nature, extent and location of a driveway, unde a deed. The action. was originally brought in th Common Pleas Court of Lorain County, where th plaintiff sought an injunction against the defendant! from obstructing a driveway. As the injunctio was granted the defendants prosecuted an appea One Barson owned a certain lot in Lorain. In 190Í he sold a strip of land off the side of this lot t the plaintiff Stone. The deed contained a grant c a perpetual right of way over the grantor’s premise .but the deed did not describe the location of th driveway by metes and bounds. However, the ev: dence did show that in 1921 Barson sold his remair ing land to the defendants, and that the plainti: had maintained a drive diagonally across this re maining strip without objection on the part of Bai son from 1908 to the time the last conveyance wa made in 1921. Shortly after the defendants ot tained possession of the premises, they built a fenc across the driveway. In sustainin'" the decree c the lower court, the Court of Appeal held:
1. Where a conveyance of a right of way doe not describe or define it by metes and bounds, th grantee is entitled to a convenient, reasonable an accessible way.
2. Where a right of way is granted but its loca tion is not defined, it may become fixed by use an acts of acquiescence of the parties, and when one fixed by used, it cannot be changed by a subsequen owner of the servient estate without the consent c the owner of the dominant estate.
3. Under'the evidence of this case, the drivewa as granted in the deed gave the plaintiff the rigb to drive diagonally across the defendants’ lot.